DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-2, 10-11 and 19-20 have been amended. 
		Claims: 3, 5-9, 12, 14, 15-18, 21 and 23-27 have not been amended. 
		Claims: 28-29 have been added.
		Claims: 4, 13 and 22 have been cancelled.


Response to Arguments
Applicant’s arguments directed towards limitations reciting “identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters,” with respect to claim(s) 1-3, 5-12, 14-21 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s other arguments filed 12/23/20 with regards to claims 1-3, 5-12, 14-21 and 23-27 have been fully considered but they are not persuasive.    


APPLICANT’S ARGUMENTS:
	The applicant argues that the examiner provide an overly broad interpretation of the term “statistical parameter” that is not consistent with the use of this claim term in the specification and the drawings of the present application (See Pages 11-13 of Applicant’s Arguments filed on 12/23/20).

	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The examiners interpretations are within the guidelines set forth by the MPEP and is also consistent with the applicant’s specification as will be explained below:
	
	To begin with, the examiner directs the applicant to the highlighted portions of the MPEP 2111.01 seen below:
    PNG
    media_image1.png
    781
    1626
    media_image1.png
    Greyscale


	As can be seen by the highlighted portions of the MPEP 2111.01 seen above, the MPEP clearly indicates that the broadest reasonable interpretation is for words of the claim to be given their plain meaning unless such meaning is inconsistent with the specification and that it is important not to import into a claim limitations that are not part of the claim and in the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed by those of one of ordinary skill in the art.  

	Next the examiner directs the applicant to the Merriam-Webster dictionary definition of statistical and statistics seen below:

    PNG
    media_image2.png
    584
    860
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    645
    938
    media_image3.png
    Greyscale


	As can be seen in the highlighted portions of the definition seen above, the definition for statistical indicates employing the principles of statistics which is defined as the collection, analysis, interpretation of masses of numerical data and as such the broadest reasonable interpretation for the term statistical parameter or any term reciting statistical is for any information or data that is being utilized in a manner that includes the collection, analysis and interpretation of a plurality of information or data.

	In addition, the examiner directs the applicant to the highlighted portions of the Applicant’s Specification, [0018], [0052] & [0074] seen below:



    PNG
    media_image4.png
    397
    722
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    440
    720
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    331
    747
    media_image6.png
    Greyscale


	As can be seen from the highlighted portions of the applicant’s specification seen above, applicant’s specification, [0018] discloses a statistical metric to be a confidence level and also discloses that once determined, the plurality of motion zones may be associated motion zone statistical information and applicant’s specification, [0052] discloses that the time series of statistical parameters are represented as a discrete series of data points and applicant’s specification, [0074] discloses that the statistical parameter may mean such as a mean, standard deviation, skewness, kurtosis and so forth which clearly discloses that the statistical parameter is not so limited to a single information but constitutes various different information and as such, contrary to the applicant’s arguments, the broadest reasonable interpretation by the examiner is consistent with the applicant’s own specification as said applicant’s specification considers statistical parameter as various distinct data points or information. 


APPLICANT’S ARGUMENTS:
	The applicant argues that Hu fails to disclose “obtaining a time series of statistical parameters derived from a statistical analysis of sets of channel response data” because Hu does not teach or suggest that the signal records are channel response data and the mere presence of signal strengths in the signal records does not make the signal records in Hu comparable to channel response data as the present application provides a mathematical discussion of channel response data at paragraph [0042] and Fig. 3B which are both consistent with the ordinary and customary meaning of the term “channel response” and as stated in paragraph [0020] of the present application, a channel response can characterize a physical communication path representing the combined effect of for example, scattering, fading and power decay within the space between the transmitter and receiver and neither the signal strengths nor the signal records described by Hu have been shown to contain channel response data … the signal records are thus derived from the signal strengths not the other way around and Hu does not teach or suggest that the signal strengths are statistically analyzed to generate the signal records or vice versa and Hu does not describe a statistical relationship between the signal records and information therein and neither the signal strengths nor the signal records can be considered a time series of statistical parameters derived from a statistical analysis of sets of channel response data (See Pages 13-16 of Applicant’s Arguments filed on 12/23/20).



	EXAMINERS RESPONSE:
	The examiner respectfully disagrees.  The teachings of Hu does disclose the applicant’s argued limitations of “obtaining a time series of statistical parameters derived from a statistical analysis of sets of channel response data”  as will be apparent in the following explanations provided below. 

	To begin with, the examiner would like to indicate that the applicant’s claims are written broad in that they do not explicitly indicate what said statistical parameters or said channel response data corresponds to and as such the broadest reasonable interpretation of said statistical parameters and channel response data would include any and all data or information associated with the channel attributes.
	
	As the applicant has argued, the applicant’s specification, [0020] discloses that channel response represents fading and Applicant’s Specification, Fig. 3B & [0047] discloses Fig. 3B presents a graph in a frequency domain … the individual channel responses have a magnitude of power for each of the frequency bins and with that in mind the examiner directs the applicant to the highlighted portion of the dictionary definitions of fade and fading found in Merriam-Webster’s dictionary and Telecom dictionary seen below:


    PNG
    media_image7.png
    906
    918
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    670
    831
    media_image8.png
    Greyscale



As can be seen from the highlighted portions of the definition of fading seen above, Merriam-Webster dictionary defines fade as to change in strength such as the radio signal faded out as we got further away from the station.  Telecom Dictionary defines fading as the variation in radio signal strength which therefore indicates to one of ordinary skill in the art that the radio signal strength is a characteristic or attribute of a channel response when utilizing the channel in sending the signal and as such can be considered as a channel response characteristic and the record that holds said characteristic would be considered as channel response data.

	And with that in mind, the examiner directs the applicant to the highlighted portions of Hu, [0042] & [0051] seen below:

[0051] With continued reference to FIG. 3, once sufficient correlated records are identified, the engine 118 generates an average score range (or location range) for the merchants 102a-c, at 310. In particular, the engine 118 combines the signal strength data for each of the applicable routers 116a-f (for which such data is available) in each record associated with one of the merchants 102a-c (or payment zone) to determine the average score range for each of the routers 116a-f. The average score range, which may also include (or may be defined by) minimum and maximum values, may be used to determine whether later signal records indicate that a communication device is located within the associated merchant and/or zone. The correlation engine 118 then compiles a zone map for the region including the merchants 102a-c, at 312. 

	
[0042] At 302 in the method 300, the correlation engine 118 receives signal records from one or more of the communication devices 114a-b (e.g., communication device 114a in the following description, etc.). Alternatively, the correlation engine 118 receives the signal records from one or more of the routers 116a-f, as previously described. The signal records, as indicated above generally include the strength of multiple signals captured by or from the communication device 114a at a specific time, and a temporal indicator for the signals (e.g., date and time, etc.). The signal records are sent to the correlation engine 118, and/or are retrieved by the engine 118 from the communication device 114a or the routers 116a-f, immediately or intermittently at one or more regular or irregular intervals. For example, and as previously described, the communication device 114a may transmit signal records to the correlation engine 118 every 0.5 seconds, 10 seconds, 1 minute, 5 minutes, hour, or even every day, etc. In at least one embodiment, the communication device 114a transmits the signal records in real time, as captured, or substantially in real time, where the signal records are used for services in addition to those described related to generating zone maps (e.g., fraud-prevention, advertising, etc.).  


	As can be seen from the highlighted portions of Hu seen above, Hu, [0051] discloses once sufficient correlated records (i.e. sets of channel response data) are identified, the engine combines the signal strength data (i.e. engine obtains signal strength statistical parameters from channel response data correlated records in order to combine) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone and Hu, [0042] discloses the signal records (i.e. channel response data) include the strength of multiple signals (i.e. statistical parameters) captured from the communication device at a specific time are retrieved by the engine (i.e. engine obtains channel response data that includes statistical parameters) which clearly indicates to one of ordinary skill in the art to recognize and find obvious that signal strength information are statistical parameters and the signal records are channel response data as it includes “obtaining a time series of statistical parameters derived from a statistical analysis of sets of channel response data”.  


	APPLICANT’S ARGUMENTS:
	The applicant argues that Hu does not disclose or suggest that the temporal indicator in a signal record corresponds to a time interval (See Page 16 of Applicant’s Arguments filed on 12/23/20).

	EXAMINERS RESPONSE:
	The examiner would like to address the applicant’s mistaken interpretation of what is considered by the examiner as the claimed time interval.  The examiner would like to note that the examiner does not consider a single temporal indicator as the claimed time interval but instead the plurality of temporal indicators combined is being considered as the time interval and directs the applicant to the highlighted portions of Hu, [0044] & [0046] seen below:

[0046] Table 2 illustrates example transaction records at merchants A, B, C, D, E, F . . . X, Y, Z to payment accounts for consumers 112a and 112b at times T1, T2, T3, T4, T5, T7, and T11. Table 2 also illustrates example signal records (without the captured signal strengths given) associated with communication devices 114a and the correlation engine 118 determines patterns using multiple data points of transaction data and signal records in combination. If a set of similar signal records line up in the same time period as a set of transactions at a merchant (e.g., one of merchants A-X in Table 2, etc.), the association between the merchant and the set of similar signal records may be formed and a zone designation may be assigned to similar signal records gathered in the future. 



[0044] Separately in the method 300, the correlation engine 118 accesses transaction data, at 306, for transactions by consumers (e.g., consumers 112a-b, other consumers, etc.) at one or more of the merchants 102a-c. The transaction data is often accessed for a specific time interval, and/or for a particular region such as one including the merchants 102a-c (e.g., based on location data included in the transaction records, etc.), etc. The correlation engine 118 may access the transaction data from the payment network 106, or other part of the system 100, as appropriate. 

	
As can be seen from the highlighted portions of Hu seen above, Hu, [0046] & Table 2 discloses signal records associated with communication devices at corresponding times T1, T2, T3, etc. and each of the signal records is associated with one of the merchants based on a payment zone for the signal record and if a set of similar signal records line up in the same time period (i.e. time interval) as a set of transactions at a merchant, the association between the merchant and the set of similar records may be formed and a zone designation may be assigned to similar signal records gathered in the future and Hu, [0044] discloses the correlation engine accesses transaction data for a specific time interval for a particular region such as the one 

	
Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 7-8, 10-12, 14, 16-17, 19-21, 23, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent Publication .

Regarding claim 1 and claim 19, Hu discloses:
A method comprising: and A non-transitory computer-readable medium storing instructions that, when executed by data processing apparatus, cause the data processing apparatus to perform operations comprising: obtaining a time series of statistical parameters derived from a statistical analysis of sets of channel response data, (Hu, [0051] discloses once sufficient correlated records (i.e. sets of channel response data) are identified, the engine combines the signal strength data (i.e. engine obtains signal strength statistical parameters from channel response data correlated records in order to combine) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0042] discloses the signal records (i.e. channel response data) include the strength of multiple signals (i.e. statistical parameters) captured from the communication device at a specific time are retrieved by the engine (i.e. engine obtains channel response data that includes statistical parameters); Hu, [0046] & Table 2 discloses signal records (i.e. sets of channel response data) associated with communication devices at corresponding times T1, T2, T3, etc. (i.e. time series) and each of the signal records is associated with one of the merchants based on a payment zone for the signal record and if a set of similar signal records line up in the same time period as a set of transactions at a merchant, the association between the merchant and the set of similar records may be formed and a zone designation may be assigned to similar signal records gathered in the future; Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. time series of signal strength statistical parameters); Hu, [0026] discloses in various embodiments, computer-executable instructions may be stored in the memory for execution by the processor to cause the processor to perform one or more of the functions described such that the memory is a physical tangible non-transitory computer readable storage media.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strength statistical parameter are derived from the signal record / channel response data which are retrieved by the engine and utilized in determining the average.  Applicant’s specification, [0020] discloses that channel response represents fading and Applicant’s Specification, Fig. 3B & [0047] discloses Fig. 3B presents a graph in a frequency domain … the individual channel responses have a magnitude of power for each of the frequency bins.  Merriam-Webster dictionary defines fade as to change in strength such as the radio signal faded out as we got further away from the station.  Telecom Dictionary defines fading as the variation in radio signal strength).
 the channel response data based on wireless signals communicated over wireless links through a space between wireless communication devices; (Hu, [0042] discloses the signal records (i.e. channel response data) include the strength of multiple signals (i.e. statistical parameters) captured from the communication device at a specific time are retrieved by the engine; Hu, [0021] discloses the communication device transmits a signal which is received by one or more routers (i.e. wireless signals communicated between communication device over wireless link) whereby the routers then determine the signal strength (i.e. statistical parameters derived from channel response data).  Therefore one of ordinary skill in the art would recognize and find obvious that a wireless link between the router and communication device is present in order for the communication device to transmit a signal that is received by the router). 
identifying time intervals in the time series of statistical parameters  determining, by analyzing multiple time windows within each of the time intervals, ranges of motion-zone parameters associated with each respective motion zone; (Hu, [0046] & Table 2 discloses signal records (i.e. sets of channel response data) associated with communication devices at corresponding times T1, T2, T3, etc. (i.e. time series) and each of the signal records is associated with one of the merchants based on a payment zone for the signal record and if a set of similar signal records line up in the same time period (i.e. time interval) as a set of transactions at a merchant, the association between the merchant and the set of similar records may be formed and a zone designation may be assigned to similar signal records gathered in the future; Hu, [0044] discloses the correlation engine accesses transaction data for a specific time interval for a particular region such as the one including the merchants; Hu, [0051] discloses once sufficient correlated records are identified (i.e. time interval indicating sufficient records), the engine combines the signal strength data (i.e. multiple time windows associated with each signal strength data) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strengths utilized in determining the average score range to be used to determine that a communication device is located within the associated merchant or zone is based on identified signal strengths of a specific time interval taken from the total signal strengths stored in the system).
storing, in a database of a motion detection system, the ranges of motion-zone parameters for the respective motion zones; (Hu, [0026] discloses the memory is configured to store signal records, zones and/or zone maps, ranges, scores, etc.; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the memory stores the average, maximum and minimum range for each of the different zones to be utilizes at a later time).
nd using the ranges of motion-zone parameters to identify one of the motion zones based on a motion event detected by the motion detection system (Hu, [0034] discloses as the consumers and their portable communication devices move between merchants (i.e. motion event of entering new merchants motion zone), the signal strengths for the routers which are within range change and as such, the signal records are captured and transmitted based on movement of the communication devices; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants (i.e. motion zones corresponding to regions of different merchants) in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants (i.e. motion zones corresponding to regions of different merchants) and the locations of the consumers are then used in a variety of services to provide offer content to the communication devices; Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone (i.e. motion zones corresponding to regions of different merchants).  Therefore one of ordinary skill in the art would recognize and find obvious that the location of the communication device is determined utilizing the average score range when it is determined to have moved to a new merchant zone location and transmits new signal strength information in order for the communication device to be able to receive the variety of services associated with the current location).
Hu discloses a system that determines the location of the mobile device utilizing a received signal strength corresponding to a identified specific time interval but fails to explicitly disclose that said specific time interval is based on a change of the parameters of each time series and therefore fails to disclose “identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters,”.
	In a related field of endeavor, Tran discloses:
identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters, (Tran, Column 18, Lines 29-44 discloses the location determination system determines an absolute difference between consecutive RSSIs measured (i.e. change in the time series of statistical parameters) over a time window and the location determination system determines that the motion classification over the time window for a user computing device is stationary (i.e. identifying time interval boundary as stationary) if the absolute difference meets or exceeds a threshold value and determines that the motion classification over the time window for a user computing device is moving (i.e. identifying time interval boundary as moving) if the absolute difference is below the threshold value; Tran, Column 14, Lines 10-28 discloses for example, the organized data comprises for a single user computing device associated with user computing network identifier over example time window 18:35:10-18:35:20 at five second time intervals; Tran, Column 11, Lines 5-16 discloses determines wireless signal attributes of the user computing device based on the WiFi signal data received form the user computing device  for example the access point device determines one or more of a received signal strength indicator RSSI, an angle of arrival, etc. or other relevant wireless signal attributes; Tran, Column 24, Lines 10-24 discloses the computing machine may operate in a networked environment and the network may include wired networks and communication links within the network may involve various digital or analog communication media such as fiber  optic cables, etc.; Tran, Column 3, Lines 13-18 discloses the location determination continues to receive wireless signal attributes via the network from the one or more computing devices at the enterprise location that continue to broadcast WiFi signal data and continues to determine locations of user computing devices based on movement classification; Tran, Column 1, Lines 30-34 discloses current application for determining user computing device position do not provide for efficient positioning based on movement classification.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each time window is identified as either stationary or moving based on a change of the statistical parameters such as RSSI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hu to 
Regarding claim 2 and claim 20, Hu in view of Tran discloses:
The method of claim 1 and The computer-readable medium of claim 19, wherein using the ranges of motion-zone parameters comprises: generating motion-zone parameters for the motion event based on a time series of statistical parameters produced in response to the motion event; (Hu, [0034] discloses as the consumers and their portable communication devices move between merchants, the signal strengths for the routers which are within range change and as such, the signal records are captured and transmitted based on movement of the communication devices (i.e. generating motion-zone parameters for the motion event); Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. time series of signal strength statistical parameters)).
and comparing the motion-zone parameters to the ranges of motion-zone parameters for each respective motion zone, thereby identifying one of the motion zones as a location of the motion event (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records (i.e. generated motion-zone parameters for the motion event) indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants and the locations of the consumers are then used in a variety of services to provide offer content to the communication devices).
Regarding claim 3 and claim 21, Hu in view of Tran discloses:
The method of claim 2 and The computer-readable medium of claim 20, wherein the motion-zone parameters comprise a mean (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range (i.e. mean) for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone.  Merriam-Webster dictionary defines the term “average” as “an estimation of or approximation to an arithmetic mean).
Regarding claim 5 and claim 23, Hu in view of Tran discloses:
The method of claim 1 and The computer-readable medium of claim 19, wherein the ranges of motion-zone parameters comprise upper bounds and lower bounds of means associated with respective motion zones (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range (i.e. mean) for each of the routers which also includes the minimum (i.e. lower bounds) and maximum values (i.e. upper bounds) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Merriam-Webster dictionary defines the term “average” as “an estimation of or approximation to an arithmetic mean).
Regarding claim 7 and claim 25, Hu in view of Tran discloses:
The method of claim 1 and The computer-readable medium of claim 19, wherein the multiple time windows do not overlap (Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. multiple time windows to capture signal strengths that do not overlap)).

The method of claim 1 and The computer-readable medium of claim 19, comprising: generating sets of motion-zone parameters characterizing respective motion zones, each set of motion-zone parameters generated from portions of a time series of statistical parameters bounded by respective time intervals (Hu, [0044] discloses the correlation engine accesses transaction data for a specific time interval (i.e. respective time intervals) for a particular region such as the one including the merchants; Hu, [0051] discloses once sufficient correlated records are identified (i.e. time interval indicating sufficient records), the engine combines the signal strength data (i.e. multiple time windows associated with each signal strength data) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and are sized to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strengths utilized in determining the average score range to be used to determine that a communication device is located within the associated merchant or zone is based on identified signal strengths of a specific time interval taken from the total signal strengths stored in the system).
Regarding claim 10, Hu discloses:
A system comprising: wireless communication devices in a wireless communication network that are configured to exchange wireless signals over wireless links, each wireless link defined between a respective pair of the wireless communication devices; (Hu, [0021] discloses the communication device captures signals strengths for the networks and the communication device transmits a signal which is received by one or more routers (i.e. wireless signals communicated between communication device over one or more wireless link) whereby the routers then determine the signal strength.  Therefore one of ordinary skill in the art would recognize and find obvious that a wireless link between the router and communication device is present in order for the communication device to transmit a signal that is received by the router).
(Hu, [0051] discloses once sufficient correlated records (i.e. sets of channel response data) are identified, the engine combines the signal strength data (i.e. engine obtains signal strength statistical parameters from channel response data correlated records in order to combine) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0042] discloses the signal records (i.e. channel response data) include the strength of multiple signals (i.e. statistical parameters) captured from the communication device at a specific time are retrieved by the engine (i.e. engine obtains channel response data that includes statistical parameters); Hu, [0046] & Table 2 discloses signal records (i.e. sets of channel response data) associated with communication devices at corresponding times T1, T2, T3, etc. (i.e. time series) and each of the signal records is associated with one of the merchants based on a payment zone for the signal record and if a set of similar signal records line up in the same time period as a set of transactions at a merchant, the association between the merchant and the set of similar records may be formed and a zone designation may be assigned to similar signal records gathered in the future; Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. time series of signal strength statistical parameters); Hu, [0026] discloses in various embodiments, computer-executable instructions may be stored in the memory for execution by the processor to cause the processor to perform one or more of the functions described such that the memory is a physical tangible non-transitory computer readable storage media.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strength statistical parameter are derived from the signal record / channel response data which are retrieved by the engine and utilized in determining the average.  Applicant’s specification, [0020] discloses that channel response represents fading and Applicant’s Specification, Fig. 3B & [0047] discloses Fig. 3B presents a graph in a frequency domain … the individual channel responses have a magnitude of power for each of the frequency bins.  Merriam-Webster dictionary defines fade as to change in strength such as the radio signal faded out as we got further away from the station.  Telecom Dictionary defines fading as the variation in radio signal strength).
the channel response data based on wireless signals communicated over wireless links through a space between wireless communication devices; (Hu, [0042] discloses the signal records (i.e. channel response data) include the strength of multiple signals (i.e. statistical parameters) captured from the communication device at a specific time are retrieved by the engine; Hu, [0021] discloses the communication device transmits a signal which is received by one or more routers (i.e. wireless signals communicated between communication device over wireless link) whereby the routers then determine the signal strength (i.e. statistical parameters derived from channel response data).  Therefore one of ordinary skill in the art would recognize and find obvious that a wireless link between the router and communication device is present in order for the communication device to transmit a signal that is received by the router). 
identifying time intervals in the time series of statistical parameters  determining, by analyzing multiple time windows within each of the time intervals, ranges of motion-zone parameters associated with each respective motion zone; (Hu, [0046] & Table 2 discloses signal records (i.e. sets of channel response data) associated with communication devices at corresponding times T1, T2, T3, etc. (i.e. time series) and each of the signal records is associated with one of the merchants based on a payment zone for the signal record and if a set of similar signal records line up in the same time period (i.e. time interval) as a set of transactions at a merchant, the association between the merchant and the set of similar records may be formed and a zone designation may be assigned to similar signal records gathered in the future; Hu, [0044] discloses the correlation engine accesses transaction data for a specific time interval for a particular region such as the one including the merchants; Hu, [0051] discloses once sufficient correlated records are identified (i.e. time interval indicating sufficient records), the engine combines the signal strength data (i.e. multiple time windows associated with each signal strength data) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strengths utilized in determining the average score range to be used to determine that a communication device is located within the associated merchant or zone is based on identified signal strengths of a specific time interval taken from the total signal strengths stored in the system).
storing, in a database of a motion detection system, the ranges of motion-zone parameters for the respective motion zones; (Hu, [0026] discloses the memory is configured to store signal records, zones and/or zone maps, ranges, scores, etc.; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the memory stores the average, maximum and minimum range for each of the different zones to be utilizes at a later time).
and using the ranges of motion-zone parameters to identify one of the motion zones based on a motion event detected by the motion detection system (Hu, [0034] discloses as the consumers and their portable communication devices move between merchants (i.e. motion event of entering new merchants motion zone), the signal strengths for the routers which are within range change and as such, the signal records are captured and transmitted based on movement of the communication devices; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants (i.e. motion zones corresponding to regions of different merchants) in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants (i.e. motion zones corresponding to regions of different merchants) and the locations of the consumers are then used in a variety of services to provide offer content to the communication devices; Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone (i.e. motion zones corresponding to regions of different merchants).  Therefore one of ordinary skill in the art would recognize and find obvious that the location of the communication device is determined utilizing the average score range when it is determined to have moved to a new merchant zone location and transmits new signal strength information in order for the communication device to be able to receive the variety of services associated with the current location).
“identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters,”.
In a related field of endeavor, Tran discloses:
identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters, (Tran, Column 18, Lines 29-44 discloses the location determination system determines an absolute difference between consecutive RSSIs measured (i.e. change in the time series of statistical parameters) over a time window and the location determination system determines that the motion classification over the time window for a user computing device is stationary (i.e. identifying time interval boundary as stationary) if the absolute difference meets or exceeds a threshold value and determines that the motion classification over the time window for a user computing device is moving (i.e. identifying time interval boundary as moving) if the absolute difference is below the threshold value; Tran, Column 14, Lines 10-28 discloses for example, the organized data comprises for a single user computing device associated with user computing network identifier over example time window 18:35:10-18:35:20 at five second time intervals; Tran, Column 11, Lines 5-16 discloses determines wireless signal attributes of the user computing device based on the WiFi signal data received form the user computing device  for example the access point device determines one or more of a received signal strength indicator RSSI, an angle of arrival, etc. or other relevant wireless signal attributes; Tran, Column 24, Lines 10-24 discloses the computing machine may operate in a networked environment and the network may include wired networks and communication links within the network may involve various digital or analog communication media such as fiber  optic cables, etc.; Tran, Column 3, Lines 13-18 discloses the location determination continues to receive wireless signal attributes via the network from the one or more computing devices at the enterprise location that continue to broadcast WiFi signal data and continues to determine locations of user computing devices based on movement classification; Tran, Column 1, Lines 30-34 discloses current application for determining user computing device position do not provide for efficient positioning based on movement classification.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that each time window is identified as either stationary or moving based on a change of the statistical parameters such as RSSI).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hu to incorporate the teachings of Tran for the purpose of providing the system with a means for efficient positioning based on movement classification (Tran, Column 1, Lines 30-34 & Column 3, Lines 13-18) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the 
Regarding claim 11, Hu in view of Tran discloses:
The system of claim 10, wherein using the ranges of motion-zone parameters comprises: generating motion-zone parameters for the motion event based on a time series of statistical parameters produced in response to the motion event; (Hu, [0034] discloses as the consumers and their portable communication devices move between merchants, the signal strengths for the routers which are within range change and as such, the signal records are captured and transmitted based on movement of the communication devices (i.e. generating motion-zone parameters for the motion event); Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. time series of signal strength statistical parameters)).
comparing the motion-zone parameters to the ranges of motion-zone parameters for each respective motion zone, thereby identifying one of the motion zones as a location of the motion event (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records (i.e. generated motion-zone parameters for the motion event) indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants and the locations of the consumers are then used in a variety of services to provide offer content to the communication devices).

The system of claim 11, wherein the motion-zone parameters comprise a mean (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range (i.e. mean) for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone.  Merriam-Webster dictionary defines the term “average” as “an estimation of or approximation to an arithmetic mean).
Regarding claim 14, Hu in view of Tran discloses:
The system of claim 10, wherein the ranges of motion-zone parameters comprise upper bounds and lower bounds of means associated with respective motion zones (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range (i.e. mean) for each of the routers which also includes the minimum (i.e. lower bounds) and maximum values (i.e. upper bounds) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones.  Merriam-Webster dictionary defines the term “average” as “an estimation of or approximation to an arithmetic mean).
Regarding claim 16, Hu in view of Tran discloses:
The system of claim 10, wherein the multiple time windows do not overlap (Hu, [0035]-[0036] discloses signal records include a temporal indicator indicating a time and date, a signal strength or intensity for each of the routers and discloses at temporal indicator Month/Day/Year 11:50 AM, the communication device captured signal strengths from various routers having the values indicated and then captured additional signal strengths from the same routers one minute later at 11:51 AM, two minutes later at 11:52 AM (i.e. multiple time windows to capture signal strengths that do not overlap)).
Regarding claim 17, Hu in view of Tran discloses:
The system of claim 10, the operations comprising: generating sets of motion-zone parameters characterizing respective motion zones, each set of motion-zone parameters generated from portions of a time series of statistical parameters bounded by respective time intervals (Hu, [0044] discloses the correlation engine accesses transaction data for a specific time interval (i.e. respective time intervals) for a particular region such as the one including the merchants; Hu, [0051] discloses once sufficient correlated records are identified (i.e. time interval indicating sufficient records), the engine combines the signal strength data (i.e. multiple time windows associated with each signal strength data) of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and are sized to different zones.  Therefore one of ordinary skill in the art would recognize and find obvious that the signal strengths utilized in determining the average score range to be used to determine that a communication device is located within the associated merchant or zone is based on identified signal strengths of a specific time interval taken from the total signal strengths stored in the system).
Regarding claim 28, Hu in view of Tran discloses:
The method of claim 1, wherein identifying the time intervals comprises: identifying, within the time series of statistical parameters, one or more changes in magnitude greater than a predetermined amount; and associating a time boundary with each of the one or more identified changes (Tran, Column 18, Lines 29-44 discloses the location determination system determines an absolute difference between consecutive RSSIs measured (i.e. change in the time series of statistical parameters) over a time window and the location determination system determines that the motion classification over the time window for a user computing device is stationary (i.e. identifying time interval boundary as stationary) if the absolute difference meets or exceeds a threshold value and determines that the motion classification over the time window for a user computing device is moving (i.e. identifying time interval boundary as moving) if the absolute difference is below the threshold value).
Regarding claim 29, Hu in view of Tran discloses:
The method of claim 28, wherein each of the sets of channel response data comprises channel responses that characterize a physical communication path in the space (Hu, [0056] discloses the disclosure is implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination by performing receiving at least one signal record (i.e. sets of channel response data) for a communication device associated with a user, the at least one signal record including multiple signal strengths (i.e. signal strengths indicates channel fading), a temporal indicator and generating a location range based on the signal strengths included in the at least one signal record whereby a location of the entity, distinct from one or more other entities, is indicated by the location range; Hu, [0013] discloses the network may include a wired network and wireless networks; Tran, Column 24, Lines 10-24 discloses the computing machine may operate in a networked environment and the network may include wired networks and wireless networks and communication links within the network may involve various digital or analog communication media such as fiber optic cables, etc. Applicant’s Specification, [0020] discloses a channel response can characterize a physical communication path representing fading and Applicant’s Specification, Fig. 3B & [0047] discloses Fig. 3B presents a graph in a frequency domain … the individual channel responses have a magnitude of power for each of the frequency bins.  Merriam-Webster dictionary defines fade as to change in strength such as the radio signal faded out as we got further away from the station.  Telecom Dictionary defines fading as the variation in radio signal strength).


Claim 6, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent Publication 2017/0177618 herein after referenced as Hu) in .   

Regarding claim 6 and claim 15 and claim 24, Hu in view of Tran discloses:
The method of claim 1 and The system of claim 10 and The computer-readable medium of claim 19, wherein the ranges of motion-zone parameters comprise upper bounds and lower bounds (Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum (i.e. lower bounds) and maximum values (i.e. upper bounds) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone; Hu, [0052] & Table 3 discloses the communication devices CD1-3 have similar sets of signal strength and are grouped together and communication devices CD4-6 have similar sets of signal strengths and are grouped together and the average value of signal strengths for each of the routers for each of the two sets of communication device as well as the minimum value and the maximum value are then assigned to payment zone A and zone B and Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones).
 “wherein the ranges of motion-zone parameters comprise upper bounds and lower bounds of standard deviations associated with respective motion zones.”
In a related field of endeavor, Julian discloses:
wherein the ranges of motion-zone parameters comprise upper bounds and lower bounds of standard deviations associated with respective motion zones (Julian, Fig. 5 & [0114] discloses for each measurement bin (i.e. motion zones), graph 500 shows a mean signal strength value for signal strengths in the measurement bin for example measurement bin 410f with mean signal strength value 510 of approximately -55 dB using a black dot connected by lines representing error bars to upper standard deviation bound 512a and lower standard deviation bound 512b to indicate signal strength values one standard deviation value from the mean value; Julian, [0058] discloses a geographical regions associated with signal strength measurements can be divided into areas which can be represented using measurement bins; Julian, [0067]-[0068] discloses gaussian process pipeline can represent many of temporally separated signal strength measurements using a single position and various statistics such as a mean and standard deviation of signal strength measurements and as a result the original dataset can be adaptively reduced to a feasible size to support construction of location maps and discloses the gaussian process pipeline can allow a mean and standard deviation pair to be optimally updated in constant time by storing only a few parameters).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hu in view of Tran to incorporate the teachings of Julian for the purpose of providing the system with a means to utilize statistical information of error bars to account for error or uncertainty in measurement (Julian, Fig. 5 & [0114]) and to utilize an optimal process that can reduce the size of construction of location maps (Julian, [0067]-[0068]).


Claim 9, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent Publication 2017/0177618 herein after referenced as Hu) in view of Tran et al. (US Patent 10,349,216 herein after referenced as Tran) and further in view of Kocherscheidt et al. (US Patent Publication 2019/0156943 herein after referenced as Kocherscheidt).

Regarding claim 9 and claim 18 and claim 27, Hu in view of Tran discloses:
The method of claim 1, comprising: and The system of claim 10, the operations comprising: and The computer-readable medium of claim 19, the operations comprising: analyzing the ranges of motion-zone parameters to identify, for one or more of the motion zones, (Hu, [0040] discloses the average score range (i.e. ranges of motion-zone parameters) for a given set of the routers is unique to a particular one of the merchants and based on the range, the correlation engine is configured to then compile a zone map of the relative signal strengths in a region which segregates the region into the different merchants (i.e. motion zones corresponding to regions of different merchants) in the region and based on the relative signal strengths captured by the communication devices, thereby identifying the consumers location relative to the merchants (i.e. motion zones corresponding to regions of different merchants) and the locations of the consumers are then used in a variety of services to provide offer content to the communication devices; Hu, [0051] discloses once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values (i.e. ranges of motion-zone parameters) that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone (i.e. motion zones corresponding to regions of different merchants)).
Hu in view of Tran discloses performing a comparison between the later signal records recorded and stored signal records corresponding to the zone map in order to determine the location of the mobile device.  In addition, Hu, [0052], Table 3 shows each router in communication with different communication devices having an average value and a minimum and maximum value and corresponds to different zones and have values that are overlapping and non-overlapping for each router and zone.  However, Hu fails to explicitly disclose that the comparison before “analyzing the ranges of motion-zone parameters to identify, for one or more of the motion zones, overlapping ranges of motion-zone parameters and non-overlapping parameter ranges of motion-zone parameters”.
In a related field of endeavor, Kocherscheidt discloses:
analyzing the ranges of motion-zone parameters to identify, for one or more of the motion zones, overlapping ranges of motion-zone parameters and non-overlapping parameter ranges of motion-zone parameters (Kocherscheidt, Fig. 5 & [0065]-[0066] discloses a comparison of the current signal pattern with the signal patterns stored in the database to identify a signal pattern matching the current signal pattern as used herein can comprise not only an absolutely identical signal patterns (i.e. identifying overlapping ranges of motion zone parameters to be overlapping in all areas and is identical) but also cover partially matching signal patterns and in other words, two signal patterns can be considered to match if any degree of overlap there between can be identified and the degree of overlap between matching signal patterns can vary (i.e. identifying overlapping regions and non-overlapping regions in order to identify the degree of overlap) and can be selected high enough to avoid false matches and low enough to ensure that subsequent signal patterns measurement in the approximately the same location can be identified despite not being 100% identical and discloses if radio signal patterns captured using a radio signal transmitter of a handheld analytical device in one part of a room differ from radio signal patterns captured in other parts of the same room, the degree of overlap (i.e. identifying overlapping regions and non-overlapping regions in order to identify the degree of overlap) between two signal patterns consider to match can be selected to ensure that signal patterns captured in the same room can be identified as matching yet radio signal patterns captured outside the room are not falsely identified as matching (i.e. identifying non-overlapping regions of the radio signal indicating no match)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Hu in view of Tran to incorporate the teachings of Kocherscheidt for the purpose of allowing the system to be able to determine whether or not the signal patterns are matching that avoids false matches and allows slight variance in the signal pattern (Kocherscheidt, [0065]-[0066]) in order to be able to identify the correct location of the mobile device (Hu, [0040] & [0052]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645